 TEXACO INC525Texaco,IncandOffice and Professional EmployeesInternationalUnion,AFL-CIO,Local No 66Case 23-CA-8923October 31 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn November 16 1982 Administrative LawJudge Hutton S Brandon issued the attached decisionThe General Counsel filed exceptions and asupporting brief and the Respondent filed a briefin replyThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings andconclusions'and to adopt the recommendedOrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissedIWe adopt the judge s dismissal of the complaint for the reasons setforth in the Board s decision in the companion case reported at 291NLRB No 86 issued this dayMember Cracraft concurs for the reasons set forth in her concurrencein the companion casenotice to or bargaining with their collective bargainingrepresentative by announcing at the advent of a strike byits employees that on commencement of the strike prescheduled vacations would be canceled 2On the entire record including by observation of thedemeanor of the witnesses and after due consideration ofthe briefs filed by the General Counseland RespondentImake the followingiFINDINGS OF FACTIJURISDICTIONRespondent is a Delaware corporation with offices andplants in various States in the United States includingtheir place of business at Port Arthur Texas known asthe Port Arthur plant and terminal where it is engagedin the manufacturing refining sale and distribution ofpetroleum products The Port Arthur plant and terminalis the only facility involved in this proceedingDuringthe 12 month period preceding issuance of complaintRespondent in the course and conduct of its business operationsmanufactured refined sold and distributedproducts valued in excess of $50 000 which productswere shipped from its Port Arthur plant and terminal directly to points located outside the State of Texas Thecomplaint alleges Respondent in its answer admits and Ifind that Respondent is now and has been at all timesmaterial an employer engaged in commerce within themeaning of Section 2(2) (6) and (7) of the ActThe complaint further alleges Respondent admits andI find that the Union is now and has been at all materialtimes a labor organization within the meaning of Section2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICERobert S Breaux Esqfor the General CounselDavid R Shed Esqof Houston Texas for the RespondentHarold Bosargeof Port Arthur Texas for the ChargingPartyDECISIONSTATEMENT OF THE CASEHUTTON S BRANDON Administrative Law JudgeThis case was tried at Port Arthur Texas on August 56 and 12 1982 t The charge was filed by Office andProfessional Employees International UnionAFL-CIOLocal No 66 (the Union) on May 19 and the complaintwas issued on July 1 The complaint alleged that TexacoInc (Respondent or the Company) violated Section8(a)(5) and (1) of the National Labor Relations Act (theAct) by unilaterallywithout notice to or bargainingwith the Unionimplementingon or about January 7 avacation policy affecting employees in a unit of employees of Respondent represented by the Union The issuepresented is whether Respondent unilaterally changedthe conditions of employment of its employees withoutIAll dates are in 1982 unless otherwise statedA Material FactsIt is undisputed that the Union is the collective bargaining representative of Respondents employees in aunit of office employees of Respondent at its Post Arthurplant and terminal The Union and Respondent were parties to collective bargaining agreements covering the unitemployees over the past several years The last suchagreement in effect before the events giving rise to theinstant case was effective by its terms for the periodfrom January 8 1979 through January 7 1981 but itwas subsequently extended to January 7 1982 3Negotiations on a new collective bargaining agreementto succeed the prior agreement as extended began in November 1981 The negotiations continued up to and inz This issueis identicalto onepresented involving Respondent and OilChemical and AtomicWorkersInternationalUnion AFL-CIO Local 4-23Cases 23-CA-8827 and 23-CA-8854 with which the instant case wasconsolidatedon motion to the General Counsel at hearing on August 5The General Counsels further motion made at hearing that the instantcasebe severedfor decision purposes was unopposed and granted Anordersevering this casefromthe other numbercasesissued on November 2 1982a The unit descriptionisnot fullyset forth in the collectivebargainingagreement Thus the agreement describes the unit only as thatdefinedand referred to in the decisionof February 23 1944 of theNationalLabor Relations Board(G C Exh 5)291NLRB No 87 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcluding a meeting between the parties which ended at6 26 p in on January 7 but were unsuccessful At thattime the Union announced that if the Company was notagreeableto a contract extension they would take strikeaction at 12 01 a in when the contract extension in effectat that time would expire Respondent through its representatives at the meeting stated itwas unwilling toextend the contract Respondents representatives however related that while it was not necessary to hold ashut downmeeting with the Union as it was doingwith other collective bargaining representatives in otherunits 4 they would want to meet with the Unionlater inthe evening to cover certain areas that needed to be covered in the event of a strike Accordingly the partiesagreed to reconvene later in the eveningAt the reconvened meeting Respondent inquired if itwas still the Union s intent to strike at midnight and theunion representatives replied affirmativelyRespondent ssuperintendent of labor relations JM Lee then distributed to the Union s employee negotiating committee adocument entitledEmployee Relations Procedures inCase of a Strikewhich containedinter aliathe followmg provision regarding vacationsEmployees on vacation when a strike commencesmay continue on vacation status for the balance ofthe week in which the strike occurs subject to thevacation rules in effect at that timeNo other vacations will be granted during astrike and vacations scheduled to commence duringthe strike period will be rescheduled following terminationof the strikeIt is undisputed that the strike began on January 8 andwas ongoing at the time of this hearing Vacations thathad been scheduled for specific periods in 1982 for eachemployee were canceled at the beginning of the strikeThe foregoing is established through admissions of Respondent as well as the minutes of the meetings betweenthe Union and Respondent on January 7 5 The minutesof the January 7 meetings do not reflect any specific protest by the Union to Respondents action regarding vacationsHowever Rodney Hebert president of the Unionand a participant in the negotiating meetings testifiedhere that some question was raised concerning vacationand other benefitsHebert then testified that Jack Langford an International representative of the Union whowas present in the meeting mentioned that there hadbeen some decisions handed down that allowed suchpayment of vacation payNevertheless JM Lee theprincipal spokesman for Respondents negotiating committee replied that the Company s policy was that vacation pay would not be paid during the time of the strikeSubsequently after the occurrence of the strike in January and during another meeting with Lee on March 20Hebert testified that Lee was provided with a copy of a4 Negotiations with other unions on other employees units at the PortArthurplant and terminal were taking place concurrently with these negotiations It appears that the various collective bargaining agreementshad identical termination datesSGC Exh 4news article regarding a court decision 6 and an NLRBdecision? holding to the effect that in the circumstancesof these cases accrued vacation time had to be paid strikersHebert testified that Lee responded that he wouldtake the matter under advisement and get back withthem at a later date Respondent however did not thereafter change its vacation policy as announced on January7Moreover vacation pay for the strikers was not thereafterdiscussed between the parties during the strikeHebert conceded that Respondents policy regarding vacations during the strike which was contained in the distribution in the second meeting with the Union on January 7 was not a new policy and on the contrary hadbeen in existence to his knowledge during the 15 yearsthat he had been employed by RespondentVacations were provided for in article VIII of the collective bargaining agreement Section A of that agreement for vacations to employees after 1 year of continous service on a graduated basis based on their length ofservice 8 Section B provided that the administration ofvacations would be governed by the vacation rules ofthe Company currently in effectThose rules9 in turnprovided at article VI section A(2)No particular time of the year is designated for vacations It is left to the discretion of the Companyto arrange the time of vacation to best suit employees convenience and least interfere with the Company s operationsAs far as practical employeeswishes as to the date of vacations will be considered however it must be recognized that no considerable number can be absent at one time and thatitmay not always be possible to grant vacation atexactly the desired dateB Contentionsof thePartiesThe General Counsel contends that Respondent gaveinsufficientnotice to the Union of any impendingchanges regarding vacationpolicyand such insufficientnotice amounted to no notice atallTherewas no meaningful opportunity for bargaining with the Union andRespondent indicated no flexibility on the issue of vacation cancellation In further arguing the 8(a)(5) violationhere the General Counsel relies heavily on the decisionof the Board inStokelyVanCamp259NLRB 961(1982) InStokely Van Campthe Board found violationsof Section 8(a)(1) (3) and(5) of the Actin the employer s unilateral determination contained in an announcement before the beginning of a strike that would cancelall scheduled employee vacations and withhold paymentof vacation benefits In reaching its conclusion the Boardrelied on the facts that showed (1) respondent canceledvacations and withheld vacation pay from employeesbefore the commencement of the strike and before it6NLRBvWestinghouseElectricCorp603 F 2d 610 (7th Or 1979)enfg 237 NLRB 1209 (1978)'Thorwin Mfg Co243 NLRB 620 (1979)83 C Exh 59 R Exh 1 There was no provision for payment of vacation pay inlieu of time off and there was no showing of a practicein this regardalthough at the conclusion of someprior strikes Respondent and theUnion had negotiatedsome instancesof payment in lieu of vacations TEXACO INC527could be determined that a strike actually was going totake place (2) vacation benefits had consistently beenprovided by the employer on a regular basis in the pastto employees on leave of absence and sick leave immediately before the start of their scheduled vacation (3)there was independent evidence of union animus indicating that the cancellation of vacations was designed to penahze the strikers and (4) the employer was not empowered by either the collective bargaining agreement orpast practice to refuse to pay earned vacation benefitsRegarding the 8(a)(5) violation the Board concludedthatRespondent had not notified the Union about thecancellation of vacations and withholding of vacationpay Accordingly by unilaterally canceling employee vacations and withholding and deferring payment of vacation benefits the employer breached its bargaining obligation with the Union in violation of the ActThe General Counsel argues that Respondents rehance on its past practice of canceling and discontinuingand rescheduling vacations during prior strikes is misplaced because the Union here had shown that it wouldnot countenance any further actions in this regardMoreover in response to any argument of a waiver of theUnion of its right to bargain concerning cancellation ofvacations the General Counsel asserts that the Unionforcefully pressed thelegal issueof an unlawful withholding and denial of vacations since the announcementby Respondent on January 7Respondentin itsbrief asserts that it made no changesin the vacation plan itself and describes its conduct concerning the vacation plan as merely an announcement ofprocedures relative to administrative and nonsubstantive aspects of the plan Respondentarguesthat under itsinterpretation of the laboragreementwhich incorporated the vacation plan and its interpretation of the planitselfRespondent was entitled to take the action it didregarding vacationsRespondent points out that its action in the instant casewith respect to announcing the canceling of vacationswas entirely consistent with its conduct in similar situationsover the past 30 years and which conduct had beenspecifically found by the Board to be lawful inTexacoInc179 NLRB 989 (1969) which involved Respondentat the samelocation involved here InTexacoIncsupra the General Counsel had urged undersimilar circumstances that Respondent had violated Section 8(a)(1)and (3) of the Act by conduct identical to that in the instant case There Respondent advised the Union that novacations other than those that had already begun wouldbe grantedduring astrike and that vacations scheduledto commence during a strike period would be rescheduled following termination of the strikeAn individualemployee Bennett whose vacation had previously beenscheduled to begin after the strike was even required topay back the advance vacation pay he had received Theadministrative law judgein hisdecision adopted by theBoard described the essential issue in the case as dealingwith the scheduling of vacations and not merely withthe payment of accrued vacation pay Id at 993 Onthis basis the administrative law judge distinguished thecase fromNLRB v Great Dane Trailers388US 26(1967)Flambeau Plastics Corp vNLRB401 F 2d 128(7th Cir 1968) The administrative law judge noted thatas here vacation pay had always been tied to the takingof time off from work for vacation and had not beenconsidered extra money due to the employeesMoreover he noted that the agreement and practice betweenRespondent and the Union there allowed Respondent touse its discretion to schedule vacations so as to suit theconvenience of the employee and interfere least with respondent s operation He thus found no discrimination inviolation of Section 8(a)(3) and (1) of the Act in Respondents canceling of the prescheduled vacations andthe requiring that advanced vacation pay be returnedIn light of the Board s decision inTexaco Incsuprafinding its prior conduct lawful Respondent argues thattheUnion s acquiescence in this procedure over manyyears amounts to a waiver of any rights the Union mighthave had to bargain with Respondent over cancellationand rescheduling of vacationsC Discussion and ConclusionsIt isa well established principle of law that an employer with an outstandingbargainingobligation cannot umlaterally alter or changean existingbenefit which constitutes a mandatory subject of bargaining without priornotice to or bargaining with the Union SeeSherwinWilliamsCo260 NLRB 1231 (1982)Curley PrintingCo 169 NLRB 251 (1968) Moreover mandatory subjects of bargaining previously provided for under a collective bargaining agreementmay not be unilaterallychanged without giving notice to and negotiating withthe Union even where the bargainingagreement has expired SeeHinson v NLRB428 F 2d 133 (8th Cir 1970)Vacations and vacation pay is clearly a mandatory subject of bargaining SeeRobbins Door & Sash Co260NLRB 659 (1982)Stokely Van CampsupraThus critical to the determination of a refusal to bargain violationof the Act here is a conclusion whether there was achange in Respondents vacation policy I conclude therewas no changeRespondent under its vacation plan adopted by thecollective bargainingagreementallowed Respondent toschedule vacationsso asto least interfere with its operationsRegarding this authority of the Company the administrativelaw judge noted inTexaco Incsupra at993In this context there is a distinct difference betweenvacation time and strike time In vacation time theabsence from work is timed to interfere to a minimum degree with a company s operation For astrike to be effective the strikers absence fromwork mustcreatemaximuminterferencewith acompany s operationIt isapparent that duringsuch a situation the fewer people absent from workfor any reason the easier it is for Respondent tocontinue its operationRespondent could not control absences due to strike but under its contractand under past practice it could control absencesdue to vacation Vacations were not merely canceled but were rescheduled 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAccordingly the administrative law judge and the Boardfound that Respondent had a contractual right to schedule vacationsMoreover aside from the collective bargaining agreementTexaco Incsupra establishes Respondents pastpractice of many years in exercising its right to reschedule vacations on commencement of a strike The Unionhad never questioned that right Based on the uncontradicted and credible testimony of Union President HebertRespondents policy regarding rescheduling vacations atthe commencement of a strike had been in existence forthe 15 year period he had been employed by Respondentup to the time of the strike Respondents action herewas clearly consistent with past practice and the conclusions reached inTexaco IncEven the Union s action reveals to a degree its acknowledgement of Respondents right to cancel and reschedule vacations in view of the strike Thus the Uniondid not specifically request that Respondent bargainabout its actionsRather the Union vaguely referred torecent decisionswhich raised questions about the legality of the cancellation and rescheduling of vacationsHowever it was not until more than 2 months later thattheUnion ever specified those cases to RespondentMoreoverexaminationof these cases show them to beinapposite to the refusal to bargain contention hereThus inWestinghouse Electric Corpsupra an 8(a)(1) and(3) violation was found premised on the employers difference in treatment regarding vacation benefits accorded strikers on one hand and nonstrikers and returningstrikerson the other There was no such differenceshown in the instant case Similarly inThorwin Mfg Cosupra an 8(a)(1) violation was found in the employee sdenial of accrued vacation benefits to strikers as a consequence of their participation in a strike There was nodenial of such benefits shown in the instant case only apostponement of vacations Accordingly neither of thecited cases establishes the unlawfulness of Respondent sactions here regarding vacations The cited cases serveto show however that the Union s claim of illegality inRespondents implementation of its vacation policy wasbased on its belief that Respondents action was discnminatory to strikers rather than on a belief that Respondentdeparted from the collective bargaining agreement orpast practiceStokely Van Campsupra cited by the General Counsel here is closer on the facts to the instant case and theviolation allegedAs already noted in that case an8(a)(5) violation was found in the employers unilateralaction in cancellation of vacations in the face of a strikethreatAlso an 8(a)(3) and (1) violation was found because the evidence revealed and the Board concludedthat Respondents action was neither allowed by the collective bargaining agreement or past practice and additionally there was independent evidence that the employer s actions were taken in retaliation against theUnion and in an attempt to discourage its employeesfrom engaging in the strikeStokely Van Camphoweverisdistinguishable from the instant case I conclude because here Respondent as the Board found inTexacoIncsuprawas unlike the employer inStokey VanCampempowered by both the collective bargainingagreement and a past practice covering many years totake the action it tookConsidering the foregoingandparticularlytheBoard s decision inTexaco Incsuprawhich has notbeen overruled and by which I am bound I find Respondent did not unilaterally change its vacation planpolicy or benefits and therefore did not violate Section8(a)(5) and (1) of the Act as alleged in the complaintCONCLUSIONS OF LAW1The Respondent is an employer engaged in commerce within the meaning of Section 2(2) (6) and (7) ofthe Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3The Respondent did not violate Section 8(a)(1) and(5) of the Act as alleged in the complaint in cancelingprescheduled vacations for employees at the commencement of the strike on January 8 1982On these findings of fact and conclusions of law andon the entire record I issue the following recommendedioORDERThe complaintisdismissed in its entiretyIf no exceptionsare filed as provided by Sec 102 46 of the Board sRules and Regulationsthe findingsconclusionsand recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoardand allobjections to them shall be deemed waived for all purposes